USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 1 of 18


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA


 IRISH 4 REPRODUCTIVE HEALTH
 et al.,

      Plaintiffs,                         Case No. 3:18-cv-0491-PPS-JEM

 v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES
 et al.,

      Defendants.



                    REPLY SUPPORTING FEDERAL DEFENDANTS’ MOTION
                        TO DISMISS SECOND AMENDED COMPLAINT
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 2 of 18


                                                            Table of Contents


INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 3

   I.         The Settlement Agreement Is Not Reviewable Under 5 U.S.C. § 701(a)(2). .................. 3

   II.        Even If the Settlement Agreement Were Reviewable, Plaintiffs’ Claims Fail as a
              Matter of Law. ................................................................................................................ 5

         A.       Plaintiffs’ Argument that the Settlement Agreement Conflicts with the Prior
                  Regulatory Regime Is Not Cognizable. ...................................................................... 5

         B.       Plaintiffs’ Claim Based on the Meese Memo Is Not Cognizable and, in Any Event,
                  the Settlement Agreement Does Not Violate Internal DOJ Guidance. ....................... 6

         C.       The Settlement Agreement Does Not Affect Enforcement With Respect to
                  Contraceptive Methods to Which the Plaintiff-Signatories Do Not Object on
                  Religious Grounds, and Does Not Violate the Women’s Health Amendment. .......... 9

   III.       The Rules and Settlement Agreement Are Consistent With the Establishment Clause. 10

         A.       The Final Rules and Settlement Agreement Alleviate a Substantial Burden
                  Imposed by the Government on the Exercise of Religious Freedom. ...................... 10

         B.       The Rules and Settlement Agreement Do Not Impermissibly Burden Third Parties.
                  ................................................................................................................................... 13

CONCLUSION ............................................................................................................................. 14
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 3 of 18


                                        INTRODUCTION

        The Supreme Court’s decision in Little Sisters v. Trump, 140 S. Ct. 2367 (2020), casts a

long shadow over Plaintiffs’ remaining claims, and confirms that Counts I, II, and IV in Plaintiffs’

second amended complaint, ECF No. 102—as well as Count III to the extent that it raises

Establishment Clause claims—should be dismissed. Plaintiffs’ efforts to avoid the obvious

implications of Little Sisters fail.

        First, Plaintiffs continue to assert that the Department of Justice’s (DOJ) decision to enter

the Settlement Agreement is reviewable, notwithstanding Heckler v. Chaney, 470 U.S. 821, 831

(1985), because the settlement supposedly constituted an abdication of DOJ’s statutory authority

and otherwise exceeded the Agencies’1 authority. But the Court must start with the presumption

that decisions not to take enforcement action, like the Settlement Agreement, are unreviewable.

Heckler, 470 U.S. at 832. Then the only question is whether that presumption is rebutted in this

case because the Affordable Care Act (ACA) “has provided guidelines for the agency to follow in

exercising its enforcement powers.” Id. at 833. Little Sisters confirms that the answer is no—the

ACA affords the Agencies “virtually unbridled discretion” to create religious and moral

exemptions to the contraceptive coverage mandate. Little Sisters, 140 S. Ct. at 2380. In light of

this broad authority, and the absence of any indication in the statute that Congress intended “to

circumscribe [the Agencies’] enforcement discretion,” Heckler, 470 U.S. at 834, the federal
government did not abdicate any obligation to enforce the mandate against Notre Dame by entering

into the Settlement Agreement. Plaintiffs’ other arguments regarding reviewability similarly come

up short.

        Second, Plaintiffs still insist that the Settlement Agreement is void because it violates

internal DOJ guidance on settlement agreement terms and the ACA’s requirements regarding cost

sharing. But, even if Plaintiffs’ challenges to the Settlement Agreement were cognizable, they

would fail as a matter of law. To start, Plaintiffs offer no rebuttal to the Agencies’ showing that


        1
        The Department of Health and Human Services, the Department of Labor, and the
Department of the Treasury.

                                                 1
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 4 of 18



DOJ’s internal guidance does not create enforceable rights. Nor do Plaintiffs identify any way in

which the Settlement Agreement violates such guidance. The plain terms of the Settlement

Agreement, meanwhile, refute Plaintiffs’ assertion that the agreement permits the signatories to

require cost-sharing with respect contraceptive methods to which they do not have religious

objections.

       Third, Plaintiffs fail to grapple with the impact of Little Sisters on their claim that the

Settlement Agreement and Final Rules2 violate the Establishment Clause. This Court’s ruling that

Plaintiffs had adequately alleged such a claim rested on the premise that the Settlement Agreement

and Final Rules did not relieve Notre Dame of any substantial burden on its religious beliefs. Irish

4 Reproductive Health v. HHS, 434 F. Supp. 3d 683, 708-09 (N.D. Ind. 2020). That premise, in

turn, was based on the Court’s view that it “still do[es]n’t buy Notre Dame’s argument that

checking a box on a piece of paper makes it a ‘conduit’ to providing birth control, in contravention

of its religious beliefs.” Id. at 707. But Little Sisters made clear that such second guessing of

complicity-based objections is wrong. 140 S. Ct. at 2383. And Plaintiffs’ principal response—

that Little Sisters did not decide whether that sincere belief was substantially burdened—ignores

the fact that Hobby Lobby settled that question, holding that the very penalty faced by Notre Dame

imposed a substantial burden. The Settlement Agreement and Final Rules thus have a legitimate

purpose and effect: the removal of a governmentally imposed burden on the exercise of religion.

And the Agencies did not impermissibly burden third parties, in contravention of the Establishment

Clause, merely by declining to obligate Notre Dame to provide forms of contraceptive coverage

to which it has a religious objection.

       For these reasons, and those provided below, the Court should dismiss Counts I, II, and IV,

as well as Count III to the extent that it alleges violations of the Establishment Clause.




       2
         Religious Exemptions and Accommodations for Coverage of Certain Preventive
Services Under the ACA, 83 Fed. Reg. 57,536 (Nov. 15, 2018) (the religious exemption rule);
Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the
ACA, 83 Fed. Reg. 57,592 (Nov. 15, 2018) (the moral exemption rule).

                                                  2
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 5 of 18


                                         ARGUMENT

I.     The Settlement Agreement Is Not Reviewable Under 5 U.S.C. § 701(a)(2).

       Plaintiffs contend that Federal Defendants improperly seek to “relitigate” the Heckler

nonreviewability question. Pls.’ Mem. Opp’n Defs.’ Mot. Dismiss Am. Compl. (Pls.’ MTD

Opp’n) at 11-12, ECF No. 127. In Little Sisters, however, the Supreme Court held that the

Agencies, and HHS (through HRSA), had “virtually unbridled discretion” under the ACA to

decide both “what counts as preventive care and screenings” and to “create exemptions from

[HRSA’s] own Guidelines.” Little Sisters, 140 S. Ct. at 2380-81. This is exactly the kind of

discretion that renders non-enforcement decisions like the Settlement Agreement nonreviewable.

       A plaintiff cannot escape Heckler nonreviewability simply by claiming that the challenged

decision was ultra vires. Indeed, as explained previously, see Mem. Supp. Fed. Defs.’ Mot.

Dismiss 2d Am. Compl. (Fed. Defs.’ MTD) at 15, ECF No. 109-1, Heckler itself was a case in

which the challengers alleged that the agency had violated its statutes and regulations. See

Heckler, 470 U.S. at 823-24.

       Plaintiffs also have no rejoinder whatsoever to the fact that the agency action in Heckler

would have been just as nonreviewable were the non-enforcement decision there enshrined in a

settlement agreement. See id. at 831. Instead, Plaintiffs rely on the idea that the Settlement

Agreement was not a “run-of-the-mill settlement of litigation” subject to Heckler, but rather “an

unlawful general policy.” See Pls.’ MTD Opp’n at 12. But this is doubly wrong. First, Heckler

itself refutes the notion that reviewability turns on “whether Plaintiffs plausibly allege that the

agency conduct constitutes an unlawful general policy.” Id. at 12 n.7. That case, after all, was a

suit challenging a general policy decision not to take certain FDA enforcement actions. See

Heckler, 470 U.S. at 823-24. Heckler demonstrates that the analysis should be grounded in

whether the statute provides “law to apply” with respect to an agency’s enforcement decisions, not


                                                3
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 6 of 18


in the nebulous question of when a decision not to enforce is broad enough to constitute a “general

policy.” See Heckler, 470 U.S at 831.

       Second, Little Sisters demonstrated that even if the Settlement Agreement were a “general

policy,” that policy was permitted by statute. Little Sisters held the Agencies have a broad

delegation of authority from Congress to create exemptions to the contraceptive coverage mandate.

See 140 S. Ct. at 2380. Given that Little Sisters made clear that the Settlement Agreement is not

“a general policy that is so extreme as to amount to an abdication of [the agencies’] statutory

responsibilities,” Irish 4, 434 F. Supp. 3d at 697 (quoting Heckler, 470 U.S. at 833 n.4), it no longer

makes sense to view the Settlement Agreement as anything other than the lawful exercise of the

statutorily-authorized broad enforcement discretion to which Heckler nonreviewability applies.

See Little Sisters, 140 S. Ct. at 2380; Heckler, 470 U.S at 831.3




       3
          Finally, even if the Settlement Agreement claims were reviewable, they are not ripe so
long as the Final Rules are in effect. On the one hand, Plaintiffs claim that the Settlement
Agreement is reviewable because it purportedly exempts entities from “all future regulations, and
potentially even other current or future statutes.” Pls.’ MTD Opp’n at 12 (emphasis in original).
On the other, they maintain that their challenge is still ripe because the Settlement Agreement is
currently causing them injury. See id. at 13-14. After Little Sisters, Plaintiffs cannot have it both
ways—the Agencies had lawful authority to promulgate the Rules, which are currently in force
and exempt Notre Dame, so Plaintiffs are not currently being harmed by the non-enforcement
promises in the Settlement Agreement. See Little Sisters, 140 S. Ct. at 2380. Plaintiffs’ only
remaining cognizable challenge would lie as to the Settlement Agreement’s purported future
effect. But, as this Court already recognized, their challenge to the future effect of the Settlement
Agreement is not ripe. August 8, 2020 Status Conference Tr. at 13:22-14:4 (a challenge to the
future effect of the Settlement Agreement “would be brought . . . whenever those changes would
be made” by some future administration); see also id. (“I don’t understand . . . how that would be
ripe currently.”).



                                                  4
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 7 of 18


II.      Even If the Settlement Agreement Were Reviewable, Plaintiffs’ Claims Fail as a
         Matter of Law.

      A. Plaintiffs’ Argument that the Settlement Agreement Conflicts with the Prior
         Regulatory Regime Is Not Cognizable.
         Even assuming that Plaintiffs present a ripe challenge to the Settlement Agreement’s

interaction with the prior regulatory regime,4 Plaintiffs do not explain how the Settlement

Agreement would allegedly conflict with the past regulatory regime. The Settlement Agreement

does not violate the prior regulations simply because it exercises the government’s discretion not

to enforce the requirements of those regulations as to certain entities to resolve ongoing litigation

brought by those entities. After all, the past regulatory regime imposed obligations on group health

plans and health-insurance issuers to provide coverage for contraceptive services, not on the

government to take enforcement action.         Enforcement discretion “involves a complicated

balancing of a number of factors,” such as “whether a violation occurred,” “whether the agency is

likely to succeed if it acts,” and “whether the particular enforcement action requested best fits the

agency’s overall policies.” Heckler, 470 U.S. at 831. If Plaintiffs were correct that the exercise

of such discretion could violate the prior regulations, many non-enforcement agreements would

“conflict” with the underlying statute or regulation providing the basis for potential enforcement.

         At points, Plaintiffs also suggest that the Settlement Agreement is procedurally improper

because it was not promulgated pursuant to notice-and-comment rulemaking. See Pls.’ MTD

Opp’n at 23-24 (“And the APA expressly requires agencies to engage in notice-and-comment



         4
         In their opposition, Plaintiffs tacitly concede that the Settlement Agreement is in harmony
with the Rules, which are currently in effect, and explain that their objection to the Settlement
Agreement is that it allegedly conflicts with the Agencies’ prior regulations requiring
contraceptive coverage. Pls.’ MTD Opp’n at 21-24; see also Pls.’ MTD Opp’n at 9 n.6. Article
III does not permit Plaintiffs to obtain an advisory opinion on whether the Settlement Agreement
conflicts with a hypothetical regulatory regime that is not currently in place. Flast v. Cohen, 392
U.S. 83, 96 (1968). And Plaintiffs notably identify no precedent supporting the resolution of such
a hypothetical question.

                                                 5
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 8 of 18


rulemaking . . . before amending or revoking a notice-and-comment rule.”); see also Pls.’ MTD

Opp’n at 3; Pls.’ MTD Opp’n at 9. But Plaintiffs’ second amended complaint does not allege that

the Settlement Agreement violated 5 U.S.C. § 706(2)(D), the section of the APA addressing

procedural requirements. Compare 2d Am. Compl. ¶¶ 160-171, ECF No. 102 (arguing under the

APA that the Settlement Agreement is illegal, and citing 5 U.S.C. § 706(2)(A)-(C)), with Compl.

¶¶ 184-92, ECF No. 1 (citing § 706(2)(D) to allege Plaintiffs’ original, now-defunct procedural

APA challenge to the Rules). Even if Plaintiffs had raised this claim in their second amended

complaint, the Settlement Agreement did not “amend[] or revok[e] a notice-and-comment rule,”

Pls.’ MTD Opp’n 24, which is Plaintiffs’ theoretical hook for why notice-and-comment

rulemaking would be required. Indeed, the Agencies’ need to promulgate the Final Rules

demonstrates that the Agencies had not amended the prior regime through the Settlement

Agreement.

        B. Plaintiffs’ Claim Based on the Meese Memo Is Not Cognizable and, in Any
           Event, the Settlement Agreement Does Not Violate Internal DOJ Guidance.
        Plaintiffs’ arguments based on DOJ’s internal guidance, Pls.’ MTD Opp’n 24-26, also fail.

Plaintiffs now accept that DOJ’s internal guidance does not provide an independent cause of

action. Instead, Plaintiffs attempt to recast DOJ’s internal guidance as “law” that the Settlement

Agreement conflicts with, in violation of the APA. But this argument also fails because DOJ’s

internal guidance does not carry the force of law and the Settlement Agreement is consistent with

it in any event.

        Plaintiffs’ claim fails at the threshold because DOJ’s internal guidance is not binding on

the agency or enforceable by private parties. Plaintiffs concede that DOJ’s internal guidance does

not present an independent cause of action, and argue instead that the Meese and Moss Memos are

“controlling authority” on how the government must act and are enforceable through the APA.

Pls.’ MTD Opp’n at 25 & n.12. But to prevail on such an APA claim, Plaintiffs must still identify

                                                6
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 9 of 18


a binding source of “law” that the Settlement Agreement is “not in accordance with.” 5 U.S.C.

§ 706(2)(A). As Federal Defendants previously showed and Plaintiffs do not meaningfully

challenge, the Meese and Moss Memos do not create binding law for two reasons. First, they

merely provide internal guidance to “government attorneys involved in the negotiating of . . .

settlements,” and thus, their requirements cannot be enforced by private parties. See Lopez v. FAA,

318 F.3d 242, 247 (D.C. Cir. 2003), as amended (Feb. 11, 2003) (distinguishing courts’ ability to

review agencies’ compliance with internal agency rules intended to benefit private parties, and

those intended solely to benefit the agency5). Second, the Meese Memo explicitly authorizes

government attorneys to depart from the guidance with written approval of specified DOJ officials.

Memorandum from Edwin Meese III, Attorney General to All Assistant Attorneys General and

All United States Attorneys at 4 (Meese Memo) (Mar. 13, 1986), reprinted in U.S. Dep’t of Justice,

Office of Legal Pol’y, Guidelines on Constitutional Litigation 150, 152-53 (Feb. 19, 1988)).

Plaintiffs’ cases noting that agencies can consider DOJ’s guidance in rulemakings, or that DOJ

guidance represents the executive branch’s interpretations of the law, Pls.’ MTD Opp’n at 25, are

not to the contrary.

       A related issue has frequently come up when plaintiffs have sued for access to OLC

opinions under the Freedom of Information Act, which requires disclosure of an agency’s

“working law,” or agency documents that “have the force and effect of law.” NLRB v. Sears,

Roebuck & Co., 421 U.S. 132, 152-53 (1975). Courts of appeals have repeatedly rejected such

requests, emphasizing that “[a]n OLC opinion . . . qualifies as the ‘working law’ of an agency only

if the agency has ‘adopted’ the opinion as its own,” i.e., as the basis for the agency’s action.

Citizens for Responsibility and Ethics in Washington v. DOJ, 922 F.3d 480, 486 (D.C. Cir. 2019);



       5
        Federal Defendants’ motion to dismiss inadvertently contained an inaccurate quotation
from Lopez, Fed. Defs.’ MTD at 16-17, although the case stands for the proposition asserted.

                                                7
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 10 of 18


 see also Electronic Frontier Found. v. DOJ, 739 F.3d 1, 8 (D.C. Cir. 2014) (“The OLC Opinion

 . . . amounts to advice offered by OLC” and “is not the law of an agency unless the agency adopts

 it”).

         Even if Plaintiffs could overcome this threshold hurdle, their claim would fail on the merits

 because the Settlement Agreement complies with DOJ’s internal guidance. Plaintiffs offer no clear

 explanation of how, precisely, they think the Settlement Agreement violates DOJ’s internal

 guidance. See Pls.’ MTD Opp’n at 24-25. Plaintiffs note that the guidance recognizes that “the

 notice and comment requirements of the APA” may “limit the settlement authority of the executive

 branch.” Pls.’ MTD Opp’n at 24 (quoting the Moss Memo). But the Moss Memo makes clear

 that this guidance addresses the entirely separate situation in which the Attorney General is

 considering a settlement that would “commit[] an agency to follow a [] rulemaking process” other

 than notice and comment when adopting, proposing, or considering a rule. Auth. of the United

 States to Enter Settlements Limiting the Future Exercise of Exec. Branch Discretion (Moss

 Memo), 23 Op. OLC 126, 163-64 (June 15, 1999) (“For example, the Act may require the agency

 to proceed only pursuant to notice and comment rulemaking, thereby precluding the agency from

 making an enforceable promise to undertake regulatory action through means other than the notice

 and comment procedure.”). The Settlement Agreement here contains no such promise—it does

 not commit the government to adopt or consider any rule, much less without engaging in notice

 and comment procedures. Indeed, as Little Sisters recognized, the Agencies properly complied

 with the APA’s notice and comment requirements in subsequently adopting the Final Rules. See

 Little Sisters, 140 S. Ct. at 2384-87.

         Moreover, while Plaintiffs assert that the “executive branch may not settle on terms that

 would infringe the constitutional rights of third parties,” Pls.’ MTD Opp’n at 25 (quoting the Moss

 Memo), Federal Defendants have not claimed the right to infringe constitutional rights through


                                                  8
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 11 of 18


 settlement agreements, and the Settlement Agreement does not violate any constitutional rights.

 See infra Part III.

         Finally, to the extent that Plaintiffs are concerned that the Settlement Agreement may bind

 subsequent administrations in some respects, as Federal Defendants explained in their opening

 brief and Plaintiffs do not dispute, the Moss Memo makes clear that the Attorney General’s

 congressionally authorized settlement power extends to “a settlement that would bind a subsequent

 administration’s exercise of that same statutorily conferred executive discretion.” Moss Memo at

 144-45 (“That an agreement of this type would extend beyond the duration of the present

 administration would not appear to be of independent constitutional significance. . . . The critical

 point is that such agreements serve to circumscribe and define the enforcement discretion that

 Congress itself has delegated, not to diminish the executive power that the Constitution has

 committed to the executive branch.”).

         C. The Settlement Agreement Does Not Affect Enforcement with Respect to
            Contraceptive Methods to Which the Plaintiff-Signatories Do Not Object on
            Religious Grounds, and Does Not Violate the Women’s Health Amendment.
         Plaintiffs’ second amended complaint argues that “[t]he Settlement Agreement is contrary

 to law because it” violates the ACA and implementing regulations by allowing the plaintiff-

 signatories to charge copayments “for contraception that they otherwise cover without objection.”

 2d Am. Compl. ¶ 167. This is not an accurate description of the Settlement Agreement, as is

 evident from the Settlement Agreement’s plain text. Contra Pls.’ MTD Opp’n at 31 n.19 (“[T]he

 scope of the Settlement Agreement remains an open question.”). The Settlement Agreement

 defines “Objectionable Coverage” as FDA-approved contraceptive methods and sterilization

 procedures “to which Plaintiffs object on religious grounds.” Settlement Agreement 1. Then the

 Settlement Agreement states that the Plaintiffs that are a party to the Settlement Agreement “shall

 [not] be subject to any penalties or other adverse consequences . . . as a result of their non-


                                                  9
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 12 of 18


 compliance with any law or regulation requiring the provision of the Objectionable Coverage.”).

 Settlement Agreement 6. The Settlement Agreement thus contains no provision promising non-

 enforcement as to the provision of contraceptives to which the plaintiff-signatories do not have

 religious objections. The scope of the non-enforcement promise in the Settlement Agreement is

 therefore similar to the scope of the exemption in the Religious Exemption Rule, which applies

 only to the extent that an entity objects to providing some or all contraceptive coverage on religious

 grounds, cf. Pls.’ MTD Opp’n at 28 (describing the scope of the Religious Exemption Rule). The

 Settlement Agreement thus does not violate the ACA, just as Plaintiffs concede the Religious

 Exemption Rule does not violate the ACA on this basis.

    III.      The Rules and Settlement Agreement Are Consistent With the Establishment
              Clause.

           A. The Final Rules and Settlement Agreement Alleviate a Substantial Burden
              Imposed by the Government on the Exercise of Religious Freedom.
           “[T]here is no basis for an argument” that the Rules and Settlement Agreement are

 inconsistent with the Establishment Clause. Little Sisters, 140 S. Ct. at 2396 n.13 (Alito, J., with

 Gorsuch, J., concurring)). As explained previously, the Rules and Settlement Agreement are

 consistent with that Clause because they permissibly accommodate the exercise of religion by

 alleviating significant governmental interference with that exercise, and do not promote or

 subsidize a religious belief or message. Fed. Defs’ MTD at 20-24. Plaintiffs’ contrary contention

 lacks any persuasive force. See Pls.’ MTD Opp’n at 15-21.

           First, Plaintiffs incorrectly contend that Federal Defendants “have no ground to argue that

 Little Sisters somehow altered or diminished” the Court’s Establishment Clause analysis. Pls.’

 MTD Opp’n at 16. The Court’s analysis turned on the proposition that the Rules and Settlement

 Agreement did not alleviate a substantial burden on Notre Dame’s exercise of religious beliefs.

 Irish 4, 434 F. Supp. 3d at 708-09. And that proposition, in turn, was based on the Court’s



                                                   10
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 13 of 18


 assessment that it “still do[es]n’t buy Notre Dame’s argument that checking a box on a piece of

 paper makes it a ‘conduit’ to providing birth control, in contravention of its religious beliefs.” Id.

 at 707.     However, Little Sisters clarified that the Agencies—and courts—“must accept the

 sincerely held complicity-based objections of religious entities” and may not “tell [a] plaintiff that

 [its] beliefs are flawed” because in their view “the connection between what the objecting parties

 must do . . . and the end that they find to be morally wrong is simply too attenuated.” 140 S. Ct.

 at 2383 (citation and internal punctuation omitted); see also id. (explaining that the Agencies must

 “ “accommodate the free exercise rights of those with complicity-based objections to the self-

 certification accommodation.”) (citation and internal punctuation omitted). Thus, contrary to

 Plaintiffs’ contention, Little Sisters directly undermined the central pillar of the Court’s

 Establishment Clause analysis.

           Second, Plaintiffs’ argument that Little Sisters did not decide whether the accommodation

 substantially burdened religious exercise, Pls.’ MTD Opp. at 16-18, ignores the fact that Hobby

 Lobby resolved that issue, determining that the identical penalty faced here by Notre Dame

 constitutes a substantial burden. Hobby Lobby held that the contraceptive-coverage mandate,

 standing alone, “imposes a substantial burden” on objecting employers, and made clear that RFRA

 requires the government to eliminate the substantial burden imposed by the contraceptive-coverage

 mandate. 573 U.S. at 726. The Supreme Court “left it to the Federal Government to develop and

 implement a solution” to this problem. Little Sisters, 140 S. Ct. at 2383.

           For the same reason, Plaintiffs miss the mark in observing that whether the burden imposed

 by the mandate “qualifies as ‘substantial’” in light of the existence of the accommodation is “an

 objective question of law to be determined by the courts.” Pls.’ MTD Opp’n at 17. The substantial

 burden results from the significant financial penalty imposed for failure to comply with the

 mandate or accommodation. That is the same penalty the plaintiffs faced in Hobby Lobby, where


                                                  11
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 14 of 18


 the Court had “little trouble” concluding that the mandate imposed a substantial burden. 573 U.S.

 at 719; see also Priests for Life v. HHS, 808 F.3d 1, 16 (D.C. Cir. 2015) (Kavanaugh, J., dissenting

 from denial of rehearing en banc). Religious entities whose religious-based complicity objections

 are not alleviated by the accommodation are thus subject to a burden the Supreme Court has

 already held to be substantial.

        The expanded religious exemption is a permissible—and in the case of some objecting

 employers like Notre Dame, required—means of “promulgat[ing] rules consistent with these

 decisions.” Little Sisters, 140 S. Ct. at 2383. As the Agencies have explained, “[v]arious entities”,

 including Notre Dame, “sincerely contended, in litigation or in public comments, that complying

 with either the Mandate or the accommodation was inconsistent with their religious observance or

 practice.” 83 Fed. Reg. at 57,546. In light of those sincere religious beliefs, forcing objecting

 employers to use the accommodation plainly imposes a substantial burden under Hobby Lobby.

 See Sharpe Holdings, Inc. v. HHS, 801 F.3d 927, 939-43 (8th Cir. 2015), vacated and remanded

 sub nom. HHS v. CNS Int’l Ministries, 136 S. Ct. 2006 (2016) (mem.); Priests for Life, 808 F.3d

 at 16-21 (Kavanaugh, J., dissenting from denial of rehearing en banc). The Agencies thus correctly

 “concluded that withholding an exemption from those entities has imposed a substantial burden

 on their exercise of religion, either by compelling an act inconsistent with that observance or

 practice, or by substantially pressuring the adherents to modify such observance or practice.” 83

 Fed. Reg. at 57,546; see also Little Sisters, 140 S. Ct. at 2378 (noting that the Agencies “concluded

 that it was appropriate to expand the exemption to other organizations with sincerely held religious

 beliefs opposed to contraceptive coverage” (citation and internal punctuation omitted)).

        In sum, Plaintiffs’ contention that the Rules and Settlement Agreement do not alleviate a

 substantial burden on the exercise of religion is simply incorrect. As the Supreme Court has

 recognized, there is “room for play in the joints” when the government acts to accommodate


                                                  12
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 15 of 18


 religious exercise. Walz v. Tax Comm’n, 397 U.S. 664, 673 (1970); see also Cutter v. Wilkinson,

 544 U.S. 709, 719 (2005); Corp. of the Pres. Bishop of the Church of Jesus Christ of Latter-day

 Saints v. Amos, 483 U.S. 327, 334-35 (1987). Here, the Rules and Settlement Agreement

 permissibly accommodate religious beliefs and moral convictions consistent with the

 Establishment Clause. And because the Rules do not violate that Clause, Plaintiffs’ argument that

 RFRA cannot authorize an unconstitutional policy is beside the point. Pls.’ MTD Opp’n at 20-21.

 The Agencies reasonably decided to adopt the religious exemption to satisfy their RFRA obligation

 to eliminate the substantial burden that the mandate imposes on objecting employers, Hobby

 Lobby, 573 U.S. at 725-26.

        B. The Rules and Settlement Agreement Do Not Impermissibly Burden Third
           Parties.
        Plaintiffs also incorrectly contend that the Rules and Settlement Agreement unduly burden

 third parties in violation of the Establishment Clause. Pls.’ MTD Opp’n at 18-20. Calling the loss

 of compelled contraceptive coverage a government burden rests on the “incorrect presumption”

 that “the government has an obligation to force private parties to benefit [ ] third parties and that

 the third parties have a right to those benefits.” 83 Fed. Reg. at 57,549. Before the contraceptive-

 coverage mandate, women had no entitlement to contraceptive coverage without cost sharing

 through their health plans. And the agencies have no statutory obligation to maintain the mandate.

 It does not “burden” affected women that the same agencies that created and enforce the mandate

 also created a limited exemption to accommodate sincere religious objections, because they are no

 worse off than before the agencies first chose to act. Cf. Amos, 483 U.S. at 330-38 & n.15 (holding

 that Title VII’s religious exemption permitting religious discrimination in employment was

 consistent with the Establishment Clause despite allowing the employer to terminate a third party

 because “it was the Church . . . , and not the Government, who put him to the choice of changing

 his religious practices or losing his job”). A contrary conclusion would mean that the longstanding

                                                  13
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 16 of 18


 exemption for churches and their integrated auxiliaries is inconsistent with the Establishment

 Clause—a position that Plaintiffs have declined to advance.

        Moreover, Plaintiffs err in relying on cases such as Estate of Thornton v. Caldor, 472 U.S.

 703, 710 (1985). The problem with the statute at issue in Caldor was not that it imposed a burden

 on other employees, but that it intruded on private relationships to favor religious individuals by

 imposing on employers an “absolute duty” to allow employees to be excused from work on “the

 Sabbath [day] the employee unilaterally designate[d].” Id. at 709. Here, far from taking sides in

 an otherwise-private dispute between religious employees and their employers, the government

 has simply lifted a burden on religious employers that the government itself imposed, see Amos,

 483 U.S. at 338, and, moreover, has done so only after determining that the burden is not narrowly

 tailored to achieve any compelling governmental interest. The lifting of a government-imposed

 burden on religious exercise is permitted under the accommodation doctrine referenced in Amos.

 See Tex. Monthly, Inc. v. Bullock, 489 U.S. 1, 18 n.8 (1989) (plurality opinion).

        The Establishment Clause analysis is not altered by the fact that the Rules and Settlement

 Agreement postdated the effective date of the contraceptive-coverage mandate. Pls.’ MTD Opp’n

 at 19-20. It remains the case that prior to the imposition of that mandate, women were not entitled

 to receive contraceptive coverage without cost sharing through their health plans. And because

 Plaintiffs have not raised a due process claim or free speech claim here, their arguments based on

 cases such as Goldberg v. Kelly, 397 U.S. 254 (1970), and Agency for International Development

 v. Alliance for Open Society, 570 U.S. 205 (2013), are inapposite as the scope of different

 constitutional rights is not interchangeable.




                                                 14
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 17 of 18


                                       CONCLUSION

        For the foregoing reasons, the Court should dismiss Counts I, II, and IV of Plaintiffs’

 second amended complaint, as well as Count III to the extent it alleges a violation of the

 Establishment Clause.




 Dated: November 5, 2020                    Respectfully submitted,


                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            /s/ Rebecca M. Kopplin _
                                            REBECCA M. KOPPLIN
                                            Trial Attorney (California Bar No. 313970)
                                            JUSTIN M. SANDBERG
                                            Senior Trial Counsel
                                            MICHAEL GERARDI
                                            CHRISTOPHER R. HEALY
                                            DANIEL RIESS
                                            Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, D.C. 20005
                                            Telephone: (202) 514-3953
                                            Facsimile: (202) 616-8470
                                            Email: Rebecca.M.Kopplin@usdoj.gov

                                            Counsel for Federal Defendants




                                              15
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 131 filed 11/05/20 page 18 of 18


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Reply Supporting Federal

 Defendants’ Motion to Dismiss Second Amended Complaint was served on counsel for all

 parties using the Court’s CM/ECF system on November 5, 2020.



                                                           /s/ Rebecca M. Kopplin
                                                           REBECCA M. KOPPLIN
                                                           Counsel for Federal Defendants




                                               16
